Exhibit Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in this Registration Statement (Form S-8) pertaining to the Arbor Realty Trust, Inc. 2003 Omnibus Stock Incentive Plan, as amended and restated, of our reports dated March 9, 2009, with respect to the consolidated financial statements and schedule of Arbor Realty Trust, Inc. and Subsidiaries included in its Annual Report (Form 10-K) for the year ended December 31, 2008, and the effectiveness of internal control over financial reporting of Arbor Realty Trust, Inc. and Subsidiaries filed with the Securities and Exchange Commission. /s/ Ernst & Young LLP New York, New York April
